UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-1359



ANTHONY J. COLEY,

                                                Plaintiff - Appellant,

          versus


ADMIRALTY COATINGS CORPORATION,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-98-587-2)


Submitted:   August 19, 1999                 Decided:   August 30, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Coley, Appellant Pro Se.    Robert Jon Barry, KAUFMAN &
CANOLES, Norfolk, Virginia; David Nash Payne, KAUFMAN & CANOLES,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony J. Coley appeals the district court’s order entering

judgment for Defendant in this action alleging race discrimination

in employment. We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm on the reasoning of the dis-

trict court. See Coley v. Admiralty Coatings Corp., No. CA-98-587-

2 (E.D. Va. Feb. 17, 1999).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 16, 1999, the district court’s records show that it was
entered on the docket sheet on February 17, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2